GRAY, C. J.
Assuming (as most favorable to the defendant, but without deciding) that the order of the purchaser would have justified the defendant in setting apart the goods at Pitts-field, with the purpose and the effect of passing the title in them to the purchaser, it certainly did not require him to do so, and the evidence stated in the bill of exceptions, to say the least, warranted the inference that the defendant entertained no such purpose, and did not intend to part with the title until he actually delivered the goods at Lee, according to the terms of the order. If such was the fact, the goods, while in the wagon of the seller, remained his property, and at his risk, and the sale was completed at Lee, and not at Pittsfield. The judge therefore rightly refused tó rule that the defendant was entitled to a verdict of acquittal, and, as it does not appear that the defendant asked to have any question submitted to the jury, his exceptions cannot be sustained. Vale v. Bayle, Cowp. 294, 296. Jenner v. Smith, L. R. 4 C. P. 270. Merchants' Bank v. Bangs, 102 Mass. 291. Suit v. Woodhall, 113 Mass. 391, 394. Elgee Cotton Cases, 22 Wall. 180,188. Exceptions overruled,